EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Bovitz on 22 July 2021.

Pursuant to MPEP 606.01, the title has been changed to read:
--MONITORING AND REPORTING PERFORMANCE OF ONLINE SERVICES USING A MONITORING SERVICE NATIVE TO THE ONLINE SERVICE--

Please replace the previous versions of claims 1, 8, and 17 with the following:
1 (Currently Amended). A computing apparatus comprising: 
a storage system; 
program instructions stored on the storage system and comprising an application installed on a virtual machine, the application providing an online service, wherein the application comprises: 
a plurality of components that execute in a namespace context allocated to the application by the virtual machine, wherein the plurality of components provide at least a portion of the online service and are coded using a programming code native to the online service; and 
at least one further component coded using the programming code native to the online service that executes in the namespace context allocated to the application by the virtual machine, wherein the at least one further component provides a monitoring service that monitors at least performance of the plurality of components, and wherein the monitoring service reports monitored performance to a management entity; and 
a processing system operatively coupled with the storage system that executes the application in the context of the virtual machine.

8 (Currently Amended). A method for monitoring an online service comprising: 
hosting the online service to serve user requests in a data center environment, wherein the data center environment comprises computing facilities and an application executed on the computing facilities to provide at least a portion of the online service, the application having a plurality of components, wherein the plurality of components are coded using a programming code native to the online service that execute in a namespace context allocated to the application by a virtual machine; and 
in the application, executing at least one further component comprising a monitoring service in the namespace context allocated by the virtual machine, wherein the monitoring service is coded using the programming code native to the online service and is configured to monitor at least performance of operations of the plurality of components, wherein the monitoring service reports monitored performance to a management entity.

17 (Currently Amended). An apparatus comprising: 
one or more computer readable storage media; and 
an application stored on the one or more computer readable storage media that comprises program instructions that, when executed by one or more processing systems, direct the one or more processing systems to at least: 
from within a namespace context of the application allocated to the application by a virtual machine: 
host at least a portion of an online service to serve user requests comprising a plurality of components of the application coded using a programming code native to the online service; and 
host at least one further component of the application coded using the programming code native to the online service comprising a monitoring service that monitors at least performance of the plurality of components, wherein the monitoring service reports the monitored performance to a management entity external to the virtual machine.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art, Hassine et al. Pub. No.: US 2015/0378763 A1 discloses a virtual machine providing a guest OS that executes services that implement at least a web application or other type of networked application, and a monitoring agent that monitors the performance of the services and reports metrics to a monitoring agent server. The services and agents also execute natively on the guest OS. However, Hassine does not explicitly teach that services and monitoring agent are encoded using code native to the web application that the services implement, nor does it discuss that the virtual machine provides a namespace to an application within which the services and monitoring agent execute.
Singh et al. Patent No.: US 9,256,467 B1 discloses containers provided by virtual machines that each have their own namespaces and applications running within that are isolated and have access only to resources available within the namespace. Singh further discloses container agents and telemetry agents executing within the namespace of a container instance, where the telemetry agent enables logging and telemetry data collection. However, Singh does not explicitly teach that the container agents and telemetry agents are encoded using code native to an online service provided by the applications.
Somaiya et al. Pub. No.: US 2015/0229546 A1 discloses guest application components and a monitoring agent separate from the guest application components that monitor performance of a guest operating system and the guest application components.
Dostert et al. Patent No.: US 7,886,294 B2 discloses a native API that enables native machine code entities, such as a native VM monitor, to access internal memory buffers without being executed on a VM. The native VM monitor may exist internal to, or external to a native wrapper.

None of the prior art, alone or in combination, anticipates or renders obvious the limitations set forth in the independent claims comprising an application installed on a virtual machine that provides an online service, where the application comprises components that execute within a namespace allocated to the application by the virtual machine to provide the online service, and are encoded in a programming code native to the online service, and comprises a further component executing within the namespace .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.